DETAILED ACTION
	Claims 1, 3-5, 7-9 and 12-23 are present for examination.
	Claims 20 has been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 1, 3-5, 7-9, 12-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s arguments filed 01/22/2021 are persuasive. 

 No prior art or combination of prior art teaches or suggest a buffer memory; and a processor configured to: in response to a write request and first data received from a host, generate third data by comparing the first data and second data read from a victim memory block, and to generate a write command for programming the third data to the memory device as recited in claim 1; receiving a write request and first data from a host; in response to the write request, controlling the memory device to read second data written in a victim memory block of the memory device; claim 12; determining whether garbage collection is required by monitoring the memory device; in response to a determination that the garbage collection of the memory device is required, selecting a victim memory block of the memory device; controlling the memory device to read first data stored in the victim memory block; receiving a write request and second data from a host; and in response to the write request, generating third data by comparing the first data and the second data; and controlling the memory device to write the third data in a target memory block of the memory device as recited in claim 17; and a controller configured to control the memory device to perform a garbage collection operation of moving valid data of a victim memory block into a target memory block in the memory device, in response to a request of a write operation, while performing the write operation of storing write data into the target memory block, wherein the controller gathers, during the garbage collection operation and the write operation, the valid data and the write data in a buffer in the controller and provides the gathered data to the memory device, and wherein the gathered data is generated by comparing the valid data and the write data as recited in claim 20.

Response to Arguments
Applicant’s arguments, see pages 9-12, filed 01/22/2021, with respect to the rejection claim 20 under U.S.C. 103 have been fully considered and are persuasive.  The rejection of the claim has been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARACELIS RUIZ/Primary Examiner, Art Unit 2139